

EXHIBIT 10.3
RESTRICTED STOCK AWARD


Granted by


NORTHWEST BANCSHARES, INC.


under the


NORTHWEST BANCSHARES, INC.
2018 EQUITY INCENTIVE PLAN


This restricted stock agreement (“Restricted Stock Award” or “Agreement”) is and
will be subject in every respect to the provisions of the 2018 Equity Incentive
Plan (the “Plan”) of Northwest Bancshares, Inc. (the “Company”) which are
incorporated herein by reference and made a part hereof, subject to the
provisions of this Agreement. A copy of the Plan has been provided or made
available to each person granted a Restricted Stock Award pursuant to the Plan.
The holder of this Restricted Stock Award (the “Participant”) hereby accepts
this Restricted Stock Award, subject to all the terms and provisions of the Plan
and this Agreement, and agrees that all decisions under and interpretations of
the Plan and this Agreement by the Compensation Committee of the Board of
Directors of the Company (“Committee”) will be final, binding and conclusive
upon the Participant and the Participant’s heirs, legal representatives,
successors and permitted assigns. Except where the context otherwise requires,
the term “Company” will include the parent and all present and future
subsidiaries of the Company as defined in Section 424(e) and 424(f) of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”).
Capitalized terms used herein but not defined will have the same meaning as in
the Plan.
1.Name of Participant.______________________________________________________
2.    Date of Grant. _________, 20__.                        
3.
Total number of shares of Company common stock, $0.01 par value per share,
covered by the Restricted Stock Award.                         

(subject to adjustment pursuant to Section 9 hereof).
4.
Vesting Schedule. Except as otherwise provided in this Agreement, this
Restricted Stock Award first becomes earned in accordance with the vesting
schedule specified herein.         

Date
 
Vested Portion of Award
 
 
15%
 
 
30%
 
 
44%
 
 
58%
 
 
72%
 
 
86%
 
 
100%



Vesting will automatically accelerate pursuant to Sections 2.9 and 4.1 of the
Plan (in the event of death, Disability, Retirement or Involuntary Termination
following a Change in Control).






    

--------------------------------------------------------------------------------




5.    Grant of Restricted Stock Award.


The Restricted Stock Award will be in the form of issued and outstanding shares
of Stock that will be either registered in the name of the Participant and held
by the Company, together with a stock power executed by the Participant in favor
of the Company, pending the vesting or forfeiture of the Restricted Stock, or
registered in the name of, and delivered to, the Participant. Notwithstanding
the foregoing, the Company may in its sole discretion, issue Restricted Stock in
any other format (e.g., electronically) in order to facilitate the paperless
transfer of such Awards.
If certificated, the certificates evidencing the Restricted Stock Award will
bear a legend restricting the transferability of the Restricted Stock. The
Restricted Stock awarded to the Participant will not be sold, encumbered,
hypothecated or otherwise transferred except in accordance with the terms of the
Plan and this Agreement.
6.
Terms and Conditions.

6.1
The Participant will have the right to vote the shares of Restricted Stock
awarded hereunder on matters which require stockholder vote.

6.2
Any cash dividends or distributions declared with respect to shares of Stock
subject to the Restricted Stock Award will be distributed to the Participant
immediately.

7.
Delivery of Shares.

Delivery of shares of Stock under this Restricted Stock Award will comply with
all applicable laws (including, the requirements of the Securities Act), and the
applicable requirements of any securities exchange or similar entity.


8.    Change in Control.


8.1
In the event of the Participant’s Involuntary Termination following a Change in
Control, all Restricted Stock Awards held by the Participant will become fully
vested.



8.2
A “Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan.



9.    Adjustment Provisions.
This Restricted Stock Award, including the number of shares subject to the
Restricted Stock Award, will be adjusted upon the occurrence of the events
specified in, and in accordance with the provisions of, Section 3.4 of the Plan.
10.    Effect of Termination of Service on Restricted Stock Award.
10.1    This Restricted Stock Award will vest as follows:
(i)
Death. In the event of the Participant’s Termination of Service by reason of the
Participant’s death, all Restricted Stock will vest as to all shares subject to
an outstanding Award, whether or not immediately vested, at the date of
Termination of Service.

(ii)
Disability. In the event of the Participant’s Termination of Service by reason
of Disability, all Restricted Stock will vest as to all shares subject to an
outstanding Award, whether or not immediately vested, at the date of Termination
of Service.





    
2

--------------------------------------------------------------------------------




(iii)
Retirement. In the event of the Participant’s Termination of Service by reason
of the Participant’s Retirement, all Restricted Stock will vest as to all shares
subject to an outstanding Award, whether or not immediately vested, at the date
of Termination of Service. “Retirement” shall have the meaning set forth in
Section 8.1(cc) of the Plan.

(iv)
Termination for Cause. If the Participant’s Service has been terminated for
Cause, all Restricted Stock granted to a Participant that has not vested will
expire and be forfeited.

(v)
Other Termination. If a Participant terminates Service for any reason other than
due to death, Disability, Retirement, Involuntary Termination following a Change
in Control or for Cause, all shares of Restricted Stock awarded to the
Participant which have not vested as of the date of Termination of Service will
expire and be forfeited.

11.    Miscellaneous.
11.1
No Restricted Stock Award will confer upon the Participant any rights as a
stockholder of the Company prior to the date on which the individual fulfills
all conditions for receipt of such rights.

11.2
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

11.3
Restricted Stock Awards are not transferable prior to the time such Awards vest
in the Participant.

11.4
This Restricted Stock Award will be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania.

11.5
This Restricted Stock Award is subject to all laws, regulations and orders of
any governmental authority which may be applicable thereto and, notwithstanding
any of the provisions hereof, the Company will not be obligated to issue any
shares of stock hereunder if the issuance of such shares would constitute a
violation of any such law, regulation or order or any provision thereof.

[Signature Page Follows]




    
3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf as of the date of grant of this Restricted Stock Award
set forth above.
NORTHWEST BANCSHARES, INC.
 
 
 
By:
 
 
Its:
 
 



PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the terms and conditions hereof, including the terms and provisions of the
2018 Equity Incentive Plan. The undersigned hereby acknowledges receipt of a
copy of the Company’s 2018 Equity Incentive Plan.
PARTICIPANT
 



                        






    
4